GEIGER, J.,
dissenting:
I have read with interest the strong opinion of Judge Barnes. However, I am of the opinion that this case falls under the curative provisions of §13449-5 GC.
I have recently elaborated my views upon this point in a case entitled State of Ohio v Witsel, Montgomery County, No. *1601780, February 10, 1944, involving the same principles and to which the majority refers anonymously, and I shall, therefore, refer to my opinion in this case rather than repeat what I have there said.
As to the claim of the defense that there was prejudicial error in that the Court did not instruct the jury of the limitations of the evidence introduced, I am of the opinion that the case of State v Moon et, 124 Oh St 465, at p. 470, sufficiently answers this objection.
It must not be overlooked that the defendant has interposed a defense of self defense. I am of the opinion that §13444-19 GC, would permit the introduction of the evidence in reference to his former violent actions even though they may not be similar or connected directly with the case at bar.
The Section says:
“In any criminal case where the defendant’s motive, intent, the absence of mistake or accident on his part * * * is material, any like acts * * * may be proved whether they are contemporaneous with or prior or subsequent thereto, notwithstanding such proof may show or tend to show the commission of another or subsequent crime by the defendant.”
See Whitman v State, 119 Oh St 285, where the same principles are recognized, although it does not appear that that decision gave consideration to the statutory provisions as found in §13444-19 GC. In fact, this decision preceded in time the passage of the statute.
In the case of Whitman v State, the decision was rendered on November 14, 1928. On April 17, 1929, §13444-19 GC (113 O. L. 190) was enacted, and it seems to me this was done to make certain the right of the State to introduce the evidence su,ch as was introduced in the case at bar, especially where his defense was self defense. All cases decided prior to the effective date of the act of April 17th, 1929, 113 O. L. 133 (pp. 190 and 196) when §§13449-5 and 13444-19 were first enacted, must be read in the light of these curative statutes. They are plain, easily understood, and broad in their provisions and have a well defined purpose, which is to rid the trial of criminal cases of the danger of reversal on account of inconsequential errors during or after trial.